      Case 3:14-cr-03000-DMS Document 59 Filed 02/02/21 PageID.368 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 3:14-CR-3000-DMS
12                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
13   v.                                                 RECONSIDERATION
14   NERIO GOMEZ,
15                                   Defendant.
16
17         Pending before the Court is Defendant Nerio Gomez’s motion for reconsideration of
18   the Court’s denial of his motion for compassionate release under 18 U.S.C.
19   § 3582(c)(1)(A)(i). The United States filed a response in opposition, and Defendant filed
20   a reply. For the following reasons, the Court denies Defendant’s motion.
21                                              I.
22                                      BACKGROUND
23         On November 21, 2014, Defendant Gomez pled guilty to possession of
24   methamphetamine with intent to distribute in violation of 21 U.S.C. §§ 846 and 841(a)(1).
25   (ECF No. 28.) Defendant was sentenced to ten years and ten months in prison and five
26   years of supervised release. (ECF No. 44.) Defendant’s projected release date is in
27   February of 2024. (ECF No. 46 at 2.) On June 11, 2020, Defendant filed a motion for
28

                                                    1
                                                                                3:14-CR-3000-DMS
      Case 3:14-cr-03000-DMS Document 59 Filed 02/02/21 PageID.369 Page 2 of 5



 1   compassionate release (ECF No. 46.) The Court denied the motion on August 20, 2020.
 2   (ECF No. 52.)
 3         Defendant is forty-five years old and suffers from numerous health conditions, as set
 4   forth in the Court’s previous order. (See id.) Since filing his previous motion, Defendant
 5   has been transferred to Federal Correctional Institution La Tuna. (ECF No. 53 at 1–2.)
 6   Defendant now moves for reconsideration of the Court’s denial of compassionate release,
 7   seeking the modification of his sentence to time served with a period of home confinement.
 8   (ECF No. 53.)
 9                                                II.
10                                          DISCUSSION
11         “No precise rule governs the district court’s inherent power to grant or deny a motion
12   to reconsider a prior ruling in a criminal proceeding.” United States v. Lopez-Cruz, 730
13   F.3d 803, 811 (9th Cir. 2013) (quotations omitted). Courts typically evaluate these motions
14   under the standards applied to civil motions for reconsideration. See United States v.
15   Hector, 368 F. Supp. 2d 1060, 1063 (C.D. Cal. 2005), rev’d on other grounds, 474 F.3d
16   1150 (9th Cir. 2007). Under those standards, reconsideration is appropriate if the district
17   court (1) is presented with newly discovered evidence; (2) committed clear error or the
18   initial decision was manifestly unjust; or (3) if there is an intervening change in controlling
19   law. Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.
20   1993).
21         Here, Defendant argues the Court should consider the new circumstances of
22   Defendant’s incarceration at FCI La Tuna and the possibility that Defendant may be
23   reinfected with COVID-19. Since the filing of his previous motion, Defendant was
24   transferred to the La Tuna facility, where he contracted COVID-19. (ECF No. 53 at 2–3.)
25   Defendant further contends the Court failed to properly analyze whether Defendant poses
26
27
28

                                                    2
                                                                                    3:14-CR-3000-DMS
         Case 3:14-cr-03000-DMS Document 59 Filed 02/02/21 PageID.370 Page 3 of 5



 1   a present danger to the community if released, instead focusing on Defendant’s offense and
 2   prior conduct in denying his motion for compassionate release.1
 3           The Court need not reach the issue of new evidence pertaining to the “extraordinary
 4   and compelling reasons” prong of the compassionate release analysis.2 As the Court
 5   previously found, even assuming extraordinary and compelling reasons exist, a sentence
 6   reduction is not warranted here under the factors set forth in 18 U.S.C. § 3553(a).
 7           As discussed in the Court’s previous order, in determining whether to grant
 8   compassionate release, the Court must consider “the factors set forth in section 3553(a) to
 9   the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) provides
10   that the sentencing court must impose a sentence that is “sufficient, but not greater than
11   necessary … (A) to reflect the seriousness of the offense, to promote respect for law, and
12   to provide just punishment for the offense; (B) to afford adequate deterrence to criminal
13   conduct; (C) to protect the public from further crimes of the defendant; and (D) to provide
14   the defendant with needed educational or vocational training, medical care, or other
15   correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(A)–(D). The
16   court also must consider, among other factors, “the nature and circumstances of the offense
17   and the history and characteristics of the defendant” and the “need to avoid unwarranted
18
19
20
21   1
      Defendant further argues U.S.S.G. § 1B1.13’s dangerousness requirement applies only to
     motions for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)(ii) and not to motions
22
     for compassionate release under § 3582(c)(1)(A)(i) such as the present motion. (ECF No.
23   61 at 2 n.1.) Even if Defendant were correct, the § 3553(a) factors encompass
     dangerousness by requiring the Court to consider the need to protect the public, as
24
     Defendant acknowledges.
25
     2
       As laid out in the Court’s prior order, the First Step Act allows a district court to modify
26   a sentence and grant compassionate release if it finds “extraordinary and compelling
27   reasons” warrant such a reduction, the reduction complies with 18 U.S.C. § 3553(a), and
     the defendant “is not a danger to the safety of any other person or to the community.” See
28   18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.
                                                   3
                                                                                   3:14-CR-3000-DMS
      Case 3:14-cr-03000-DMS Document 59 Filed 02/02/21 PageID.371 Page 4 of 5



 1   sentence disparities among defendants with similar records who have been found guilty of
 2   similar conduct.” Id. § 3553(a)(1),(6).
 3         On balance, the § 3553(a) factors continue to weigh against release. With respect to
 4   the need to protect the public, Defendant argues he no longer poses a danger to the
 5   community because he is forty-five years old, he is now physically unable to repeat many
 6   of his prior acts, and he has had no violent conduct during his time in prison. The Court
 7   takes note of these facts, but even if Defendant does not presently pose a danger under
 8   § 3553(a)(2)(C), the Court must consider Defendant’s “history and characteristics” under
 9   § 3553(a)(1). Here, Defendant’s extensive criminal history—spanning nearly twenty years
10   and placing him in Criminal History Category VI—strongly disfavors a sentence reduction.
11   The Court further acknowledges Defendant’s release plan for home confinement, as well
12   as his completion of numerous classes in prison.        However, as stated previously,
13   Defendant’s offense of conviction—drug trafficking with a firearm present—is serious,
14   particularly in light of his criminal history. He was subject to a ten-year mandatory
15   minimum in this case and was sentenced to 130 months. Defendant’s sentence adequately
16   reflects the seriousness of the offense, promotes respect for law, and provides just
17   punishment for the offense.
18         After consideration, the Court once again finds that under § 3553(a), Defendant’s
19   130-month sentence is not greater than necessary to address the overarching goals of
20   punishment, deterrence, protection of society, and rehabilitation. These factors weigh
21   against releasing Defendant at this time.
22                                               III.
23                                 CONCLUSION AND ORDER
24         For the foregoing reasons, Defendant’s motion for reconsideration is denied.
25         IT IS SO ORDERED.
26         ///
27         ///
28         ///

                                                  4
                                                                                3:14-CR-3000-DMS
      Case 3:14-cr-03000-DMS Document 59 Filed 02/02/21 PageID.372 Page 5 of 5



 1   Dated: February 2, 2021
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            5
                                                                        3:14-CR-3000-DMS
